DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, in the reply filed on 03/31/2022 is acknowledged.  The traversal is on the ground(s) that “Alden fails to disclose specific formulations comprising a component A and a component B for generating gas” (p. 7-8).  This is not found persuasive because a restriction is not equivalent to a rejection.  The reference cited by the Examiner was used to show that combining separate formulations of metal ions i.e. calcium, chloride (aprotic base) and a source of bicarbonate, i.e. sodium bicarbonate, was not a special technical feature.  The reference also teaches sequential or simultaneous delivery of the two formulations (p. 1, para. [0023]).
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (WO 2000/62749).
	Lee et al. teaches a method for “inhibiting tartar formation on the teeth” by administering “a first composition containing a water soluble calcium phosphate salt or monolithic combination of calcium and phosphate salts in a carrier” and “a second composition containing an alkaline material”, wherein the “first and second compositions are separated from one another prior to use” (Abstract). 
	Suitable calcium compounds for the first composition preferably include “calcium chloride” (p. 7, line 1).
	Suitable alkaline material for the second composition preferably include “sodium bicarbonate” (p. 7, line 21), as per claims 12-13.
	The administration step involves, “extruding a portion of first and second compositions onto a toothbrush; and brushing the teeth with the combination of first and second compositions” (p. 4, lines 27-30), which allows for simultaneous or sequential application to the tooth, as per claim 1.  
	Lee et al. teaches a specific embodiment of a gel composition (first composition) comprising 2.10% calcium chloride dihydrate (solid salt) and water (Gel Composition 4A) and a paste composition (second composition) comprising 10.00% sodium bicarbonate (source of bicarbonate) and water (Paste Composition 4B at p. 16). 
	Here the metal ion, calcium, and the aprotic base, chloride (Cl-), are provided by the same compound, i.e. calcium chloride, as per claims 5-8.
	Since gels and pastes are conditionally solid or semi-solid, they satisfy the limitations of claims 9-10, 14-15.  
	The prior art is anticipatory insofar as it teaches applying a source of metal ion (calcium), and an aprotic base (chloride), having a pKb in water greater than 15.4, as a component A and applying a source of bicarbonate as a component B, simultaneously or sequentially to a tooth.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (WO 2000/62749).
	Lee et al. teaches a method for “inhibiting tartar formation on the teeth” by administering “a first composition containing a water soluble calcium phosphate salt or monolithic combination of calcium and phosphate salts in a carrier” and “a second composition containing an alkaline material”, wherein the “first and second compositions are separated from one another prior to use” (Abstract). 
	Suitable calcium compounds for the first composition preferably include “calcium chloride” (p. 7, line 1).
	Suitable alkaline material for the second composition preferably include “sodium bicarbonate” (p. 7, line 21), as per claims 12-13.
	The administration step involves, “extruding a portion of first and second compositions onto a toothbrush; and brushing the teeth with the combination of first and second compositions” (p. 4, lines 27-30), which allows for simultaneous or sequential application to the tooth, as per claim 1. Note: no time frame is provided for when the parts are added. However, it is important for the components to be combined in the oral cavity.  The prior art teaches, “Activation occurs in the mouth . . .” (p. 6, line 12).  Accordingly, the administration step can be achieved whether the first or second compositions are applied sequentially or simultaneously, as per claims 2-4.
	Lee et al. teaches a specific embodiment of a gel composition (first composition) comprising 2.10% calcium chloride dihydrate (solid salt) and water (Gel Composition 4A) and a paste composition (second composition) comprising 10.00% sodium bicarbonate (source of bicarbonate) and water (Paste Composition 4B at p. 16). 
	Here the metal ion, calcium, and the aprotic base, chloride (Cl-), are provided by the same compound, i.e. calcium chloride, as per claims 5-8.
	Since gels and pastes are conditionally solid or semi-solid, they satisfy the limitations of claims 9-10, 14-15.  It should also be noted here that the formulations of Lee et al. are taught to exist as “powder” in addition to gels and pastes (p. 8, lines 12).
The molar concentration, as per claims 16, 17, 21, of the calcium and bicarbonate is unclear insofar as the density of the compositions have not been provided. However, it is well settled, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).  It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to administer effective amounts of calcium chloride and sodium bicarbonate for treating calculus/tartar.

	Assuming, purely arguendo, that the prior art does not provide sufficient specificity to anticipate the instant claims, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to apply a source of metal ion (calcium), and an aprotic base (chloride), having a pKb in water greater than 15.4, as a component A and applying a source of bicarbonate as a component B, simultaneously or sequentially to a tooth given the prior art teaching of a two-part system for treating tartar (calculus) comprising calcium chloride in one part and sodium bicarbonate in another part. 
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612